PRICE    DAXEL
   ‘O”SL~- GENERAL




      zon. c. M. Allen
      County kttorrey
      rkldc county
      Eend0r6on, To%&3
                                   opinion   No. V-126

                                        T~Iu~ element involved,.   ii
                                        any, between eleations     for
                                        anndrmtlon of sohool ah-
                                        trlots~ to a &,ulor oollege
                                        ai8trf0t . .
                We .iwferto your letter OS raodnt date aakutiledgei
      by the Attoxnep General .on. Maroh 25, 1947, whareln you re-
      questa to be adoiseU”‘oonoarnlng the tim interval required,
      iS any, between eleotions Sor,anuexation OS school distriats
      to au established junior ~ooll.e&e distrldt.
                 Se&ion 21 of Artiolo 28l5h, V.C.S., .providee that
      ooromenor indepndent j sohool diotrlots may ba annexed. to a.
      junlpr oollega dlatrfot for junior oollege purposes only by
      an eleotion held in aooordanoe with the provisions of seatlox
      2 OS Artiolo 2815h, V.G.S.

                  The tamis of Geotkon 2 or Seotion 21 of Artiole
      2815h do not desl@ate tbaf any partioular time elemnt shall
      intervene between eleotions to:anne?:~ sohool dlstriafia to a
      junior oollege dlstriot:    Nor does tthe langguam used justify
     .any isnpl.iaatloa or fmh legislative   $ntent. You ar*,. aaoord-
      in@    advised..


                  Artlole 2815h, seotioas 2 and 21, V.O.SP,
             ~40not provide that any~ttie shall Intervene
                                                  __      _...
             between elections to anne% aomum or Znc¶epeMciu%
             sohool Ulatriots to a Suuior OOllege &i&Slot,
Eczx. 6. U. Allen - 3age 2
         .            .

     nor   doesthe lansuoge used t't?croln justify   any
     Im~llostlon'o~ nuoh legislative    into&t.
                                        Very truly yours
                                   ATTORNEYGIZIkUi OF TEXAS
                                    By -(!&led)   Chsctor E. Ollli
                                   .              Asoktont    .




      APFRQVEI%iPR.4, 1947
      /n/ Prioe Daniel
     .AT’J!ORIEtGENERALS
                       OFTEXAS